DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Regarding NPL document 1, there is no translation of at least the abstract.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 1/3/2021, with respect to the rejections of amended claims 1 and 14 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Liu et al (United States Patent 7440659) and Sevick-Muraca et al (United States Patent 5818583).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 12, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabe (United States Patent 4491830) in view of Liu et al (United States Patent 7440659) in view of Overby et al (United States Patent 7301641) in view of Leitch (United States Patent 4839527) in view of Sevick-Muraca et al (United States Patent 5818583), hereafter referred to as “MOLS”.
As to claim 1, Miyabe teaches a detection system for measuring one or more conditions within a predetermined area comprising:
 	a fiber harness having fiber optic cable for transmitting and receiving light (Figure 3, elements FP, OB, FPa, FPb), the optic cable defining a node arranged at the predetermined area arranged to measure the condition (Figure 1, elements D1, D2, etc in conjunction with Figure 3, atmosphere inside element 711), wherein the node is arranged such that light emitted from the node via the fiber optic cable to the predetermined area is scattered by an atmosphere adjacent the node and is received via the node by the fiber optic cable (Figure 3); and
 	a control system operably coupled to the fiber harness (Figure 3, elements 1-5), wherein the control system analyzes scattered light to determine conditions at the node (Figure 3, element 72, column 2, lines 53-55, also column 7, lines 18-24).
 	While Miyabe teaches the use of fiber optic cable (Figure 3, element FPb) Miyabe does not teach a fiber optic cable for both transmitting and receiving light. However, it is known in the art as taught by Overby. Overby teaches a fiber optic cable for transmitting and receiving light (Figures 1 & 3, element 14). It would have been 
 	Miyabe does not teach the scattered light received includes light at at least one scattering angle relative to light transmitted through the node, wherein the fiber optic cable includes at least one fiber optic core arranged at the node, the at least one fiber optic core includes a first fiber optic core and a second fiber optic core, wherein the first fiber optic core receives scattered light at a first scattering angle relative to the light transmitted through the node and the second fiber optic core receives scattered light at a second scattering angle relative to the light transmitted through the node, the first scattering angle being different than the second scattering angle. However, it is known in the art as taught by Liu. Liu teaches the scattered light received includes light at at least one scattering angle relative to light transmitted through the node (Figure 5 has two detection angles), wherein the fiber optic cable includes at least one fiber optic core arranged at the node (Figure 5), the at least one fiber optic core includes a first fiber optic core (Figure 5, element 72) and a second fiber optic core (Figure 5, element 74), wherein the first fiber optic core receives scattered light at a first scattering angle relative to the light transmitted through the node (15 degrees) and the second fiber optic core receives scattered light at a second scattering angle relative to the light transmitted through the node (45 degrees), the first scattering angle being different than the second scattering angle. It would have been obvious to one of ordinary skill in the art at the time of filing to have the scattered light received includes light at at least one scattering angle relative to light transmitted through the node, wherein the fiber optic cable includes at least one fiber optic core arranged at the node, the at least one fiber optic core includes a first fiber optic core and a second fiber optic core, wherein the first fiber optic core receives scattered light at a first scattering angle relative to the light transmitted through the node and the second fiber optic core receives scattered light at a second scattering angle relative to the light transmitted through the node, the first scattering angle being different than the second scattering angle, in order to more effectively detect the condition in the scattering medium.
 	Miyabe does not teach a control system such that light at the first scattering angle and the light at the second scattering angle is transmitted to the control system. However, it is known in the art as taught by Leitch. Leitch teaches a control system such that scattered light associated with the node is transmitted to the control system (Figure 1, detectors 6 transmit the light pulse from 7 back to 8). It would have been obvious to one of ordinary skill in the art at the time of filing to have a control system such that scattered light associated with the node is transmitted to the control system, in order to more easily detect a location of the fire.
 	Miyabe does not teach the control system uses a time of flight delay to analyzes the light at the first scattering angle and the light at the second scattering angle to determine at least one of a presence and magnitude of the one or more conditions at the node. However, it is known in the art as taught by Sevick-Muraca. Sevick-Muraca teaches using a time of flight delay to analyzes the light at the first scattering angle and the light at the second scattering angle to determine at least one of a presence and magnitude of the one or more conditions at the node (column 12, lines 49-61). It would have been obvious to one of ordinary skill in the art at the time of filing to have uses a time of flight delay to analyzes the light at the first scattering angle and the light at the second scattering angle to determine at least one of a presence and magnitude of the one or more conditions at the node, in order to 
 As to claim 2, MOTL teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches a light sensitive device (Figure 3, element 713), wherein the light sensitive device is operably coupled to a control unit and the at least one core (Figure 3).
As to claim 3, MOTL teaches everything claimed, as applied above in claim 2, in addition Miyabe teaches the light sensitive device converts the light at the first scattering angle and the light at the second scattering angle associated with the node into a signal receivable by the control unit (Figure 3, elements 713, 72, 8).
 	While Miyabe only teaches a single photodiode, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one for each fiber optic, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 VI(B). Giving each fiber optic its own light to electric signal converter would be done in order to speed the analysis process (i.e. parallel instead of series).
As to claim 4, MOLS teaches everything claimed, as applied above in claim 2, in addition Miyabe teaches the light sensitive device is a photodiode (column 5, lines 41-42).
As to claim 5, MOLS teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches a light source for transmitting light to the node (Figure 1, element 2).
As to claim 6, MOLS teaches everything claimed, as applied above in claim 5, in addition Leitch teaches the light source is a laser diode (column 3, lines 1-2). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light source be a laser diode, in order to take advantage of their low cost and reliability.
As to claim 7, MOLS teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches the light source is operably coupled to the control unit and the at least one core (Figure 3, elements 2 & 4 are connected, and both part of the Central Signal Station).
As to claim 12, MOLS teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches the condition is the presence of smoke in the predetermined area (column 4, lines 13-15).
As to claim 14, the method would flow from the apparatus of claim 1.
As to claim 18, the method would flow from the apparatus of claim 3.
As to claim 19, the method would flow from the apparatus of claim 12.
Claims 8-9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over MOLS, and in further view of Politze et al (United States Patent 6128950).
As to claim 8, MOLS teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches a light mold positioned adjacent to the node (Figure 3, element 711 holds the light source and detector).
 	Miyabe in view of Leitch does not teach the at least one core being operably coupled to the light mold to optically maintain an orientation of the light at the at least, one scattering angle relative to the light transmitted through the node. However, it is known in the art as taught by Politze. Politze teaches the at least one core being operably coupled to the light mold to optically maintain an orientation of the light at the at least, one scattering angle relative to the light transmitted through the node (Figure 1, element 24, corresponding to Miyabe Figure 3, element 711, but with the light transmitter & receivers at specified relative angles alpha & beta). It would have been obvious to one of ordinary skill in the art at the time of filing to have the at least one core being operably coupled to the light mold to optically maintain an orientation of the light at the at least, one scattering angle relative to the light transmitted through the node, in order to more accurately determine the presence of smoke.
As to claim 9, MOLS in view of Politze teaches everything claimed, as applied above in claim 1, in addition Politze teaches a light mold positioned adjacent to the node to selectively receive scattered light from one or more scattering angles indicative of the presence of one or more conditions (Figure 1A & 1B, the receivers are specifically placed at angles alpha & beta, and elements 23 limit what light can enter the receivers). It would have been obvious to one of ordinary skill in the art at the time of filing to have a light mold positioned adjacent to the node to selectively receive scattered light from one or more scattering angles indicative of the presence of one or more conditions, in order to more specifically measure the light scattered that is indicative of a fire.
As to claim 16, the method would flow from the apparatus of claim 13.
As to claim 17, the method would flow from the apparatus of claim 13. Examiner refers applicant to the Abstract, third sentence).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MOLS, and in further view of Corl et al (United States Patent 4870394).
As to claim 11, MOLS teaches everything claimed, as applied above in claim 1, with the exception of the predetermined area is a portion of an aircraft. However, it is known in the art as taught by Corl. Corl teaches the predetermined area is a portion of an aircraft (Figure 1 teaches detectors in multiple areas of an aircraft). It would have been obvious to one of ordinary skill in the art at the time of filing to have the predetermined area be a portion of an aircraft, in order to promptly detect and locate a danger to the aircraft.
Examiner’s Note
As discussed in the 3/16/2021 interview, the concept of dual cores each of which both transmit and receive light has not been found in the prior art and is supported by applicant’s Figure 3 and paragraph 78 (which teaches the concept of multiple fibers with no dedicated emitting core). While not an indication of allowable subject matter, and any claims would require further search and review, the examiner is open to discussion on possible amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877